ACCEPTED
                                                                                       14-15-00491-CV
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 8/26/2015 12:29:11 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK


                      Cause No. 14-15-00491-CV
                     __________________________________
                                                                       FILED IN
                                                                14th COURT OF APPEALS
                          In the Court of Appeals                  HOUSTON, TEXAS
                                                                8/26/2015 12:29:11 PM
                   for the Fourteenth District of Texas         CHRISTOPHER A. PRINE
                                                                         Clerk
                             Houston, Texas

                     HOUSTON LAUREATE ASSOCIATES, LTD.,

                                                   Appellant,
                                           v.

                MAROLYN RUSSELL, JOEL GOFFMAN, M.D., AND
              PARK LAUREATE PLACE HOMEOWNERS’ ASSOCIATION

                                                   Appellees.

            Appeal from the 11th District Court of Harris County, Texas
                             Cause No. 2013-34999

                HOUSTON LAUREATE ASSOCIATES, LTD.’S
              UNOPPOSED MOTION FOR EXTENSION OF TIME

      COMES NOW Appellant Houston Laureate Associates, Ltd. and files this

Unopposed Motion for Extension of Time pursuant to Texas Rule of Appellate

Procedure 10.5(b) and in support thereof would respectfully show as follows:

      1.     The principal brief for Appellant is due on August 31, 2015.

      2.     Appellant seeks an additional 30 days to file the Brief of Appellant,

up to and including Wednesday, September 30, 2015. This is Appellant’s first

request for extension of time to file briefing.
      3.     The following facts reasonably explain the need for additional time.

See TEX. R. APP. P. 10.5(b)(1)(c).

      4.     The Original Clerk’s Record does not conform to the items requested

by the parties.   There are documents missing, documents that have degraded

images rendering them illegible, and documents that have pages missing.

Appellant has filed a Supplemental Request for Clerk’s Record asking for the

correction of these problems and anticipates that it will likely be several weeks

before the supplement can be completed and filed. Therefore, Appellant requests

this extension of time to allow the Record to be corrected so that it may be cited

properly.

      5.     This request is not sought for delay, but in order that justice may be

done and to allow time for preparation of helpful and complete briefs on the merits.

      6.     This motion is unopposed.

                                     PRAYER
      Movants ask this Court to grant an extension of 30 days, until Wednesday,

September 30, 2015, to file their Brief of Appellant.




                                          2
                                   Respectfully submitted,

                                   /s/ Douglas Pritchett, Jr.
                                   Douglas Pritchett, Jr.
                                   State Bar No. 24007877
                                   dpritchett@johnsontrent.com
                                   Joshua W. Mermis
                                   State Bar No. 24039055
                                   jmermis@johnsontrent.com
                                   JOHNSON, TRENT, WEST & TAYLOR, L.L.P.
                                   919 Milam Street, Suite 1700
                                   Houston, Texas 77002
                                   (713) 222-2323 (Telephone)
                                   (713) 222-2226 (Facsimile)

                                   ATTORNEYS FOR APPELLANT
                                   HOUSTON LAUREATE ASSOCIATES,
                                   LTD.




                    CERTIFICATE OF CONFERENCE
      On the 26th day of August 2015, the below-signed counsel for Appellant
contacted Barry Abrams, counsel for Appellees, and was informed that Appellees
do not oppose the relief requested in this motion.



                                   /s/ Douglas Pritchett, Jr.
                                   Douglas Pritchett, Jr.




                                      3
                           CERTIFICATE OF SERVICE
      On this the 26th day of August 2015, the foregoing Unopposed Motion for
Extension of Time was served on the following persons by electronic service:
         Hartley Hampton
         Hampton & King
         Three Riverway, Suite 910
         Houston, TX 77056
         hhampton@hhampton-law.com
         Attorney for Park Laureate Place Homeowners Ass’n,
         and for Marolyn Russell

         Thomas R. McDade
         Beck Redden, LLP
         One Houston Center
         1221 McKinney, Suite 4500
         Houston, TX 77010
         tmcdade@beckredden.com
         Attorney for Park Laureate Place Homeowners Ass’n,
         Joel Goffman, and for Marolyn Russell

         Barry Abrams
         Blank Rome, LLP
         700 Louisiana, Suite 4000
         Houston, Texas 77002
         babrams@blankrome.com

         Gerald M. Birnberg
         Williams, Birnberg & Andersen, L.L.P.
         2000 Bering, Suite 909
         Houston, Texas 77057
         birnberg@wba-law.com
         Attorneys for Park Laureate Place Homeowners Ass’n,




                                         /s/ Douglas Pritchett, Jr.
                                         Douglas Pritchett, Jr.
464808




                                           4